Filed 10/13/20 P. v. Ruiz CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D076092

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. PLBC1504)

ALEJANDRO RUIZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,

Kathleen M. Lewis, Judge. Affirmed.

         Kristen E. Owen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Robin H. Urbanski and Yvette M.

Martinez, Deputy Attorneys General, for Plaintiff and Respondent.
       Alejandro Ruiz, a high-risk sex offender, removed his GPS tracking device and

absconded while on parole. He opposed a petition to revoke parole on the grounds that

he was not eligible to be assessed as a high-risk sex offender and, therefore, should have

been under postrelease community supervision (PRCS) rather than parole.

       The superior court rejected Ruiz's contentions, determining that (1) the California

Department of Corrections and Rehabilitation (CDCR) lawfully evaluated Ruiz for parole

because he is required to register as a sex offender; (2) the court lacked authority to

rescore Ruiz's assessment as a high-risk sex offender; and (3) Ruiz's claims were time-

barred under Penal Code1 section 3000.08, subdivision (l) [hereafter, section 3000.08(l)].

       We affirm. Ruiz's claim that he should have been released from prison under

PRCS rather than parole is time-barred, making it unnecessary to consider his other

contentions.

                   FACTUAL AND PROCEDURAL BACKGROUND

       A. Sexual Battery Conviction

       In 1995, Ruiz (then 18 years old) pled guilty to one felony count of sexual battery

(§ 243.4, subd. (a)). After Ruiz violated probation by participating in a gang assault, the

court sentenced him to two years in prison.




1      Undesignated statutory references are to the Penal Code.
                                              2
       B. Other Criminal History

       In 1997, Ruiz was paroled; however, after he violated parole by failing to register

as a sex offender, the court ordered him returned to prison. Ruiz was discharged from

parole in 1999.

       In 2002, Ruiz pled guilty to driving under the influence (Veh. Code, § 23152,

subd. (a)) and was placed on five years' probation.

       In 2008, Ruiz pled guilty to possessing a controlled substance (Health & Saf.

Code, § 11357, subd. (c)). The court placed him on three years' probation.

       In 2013, after Ruiz pled guilty to second degree burglary (§ 459), the court again

placed him on probation. The court terminated probation after Ruiz violated its terms

three separate times.

       C. Vehicle Theft and Parole

       In 2016, Ruiz pled guilty to vehicle theft and failure to appear (Veh. Code,

§ 10851; § 1320.5). After Ruiz twice violated his probation, the court sentenced him to

two years in prison.

       In 2017, Ruiz was released from prison and placed on parole. Before releasing

Ruiz, CDCR assessed him under Static-99R, a risk assessment screening for registered

sex offenders. Ruiz's Static-99R score is four. Under CDCR policy, a person with a

Static-99R score of four or higher is designated a high-risk sex offender and is placed on

parole, whereas those scoring three or less are placed in PRCS.

       Ruiz's parole agent reviewed with him the special conditions of parole, as well as

Ruiz's right to appeal those conditions. The agent did not give Ruiz his Static-99R

                                             3
scoring sheet (Ruiz, through his attorney, did not ask for it until later), nor did the agent

discuss with Ruiz the basis for his placement on parole as distinguished from PRCS.

       Between January and September 2018, Ruiz committed four parole violations,

including removing his GPS device and absconding.

       D. Petition to Revoke Parole Supervision and Motion to Dismiss

       In February 2019, CDCR filed a petition to revoke Ruiz's parole, alleging that in

December 2018 Ruiz again removed his GPS tracking device and absconded. Ruiz's

attorney filed a motion to dismiss this petition, asserting that under Static-99R coding

rules, Ruiz was ineligible to be assessed on the Static-99R because Ruiz had been in the

community for over 10 years without any sex offenses. Defense counsel asserted that as

a result, Ruiz should have been released under PRCS, not parole.

       Opposing Ruiz's motion and citing section 1203.2, subdivision (a), the People

asserted that the superior court is "statutorily prohibited" from terminating parole.2

Alternatively, citing section 3000.08(l), the People asserted that Ruiz's claim was time-

barred.3

       The court conducted an evidentiary hearing. The parties stipulated to the

admissibility of Ruiz's Static-99R scoring sheet. That scoring sheet reports Ruiz's score

as four. However, the scoring sheet also states:

2      Section 1203.2, subdivision (a) addresses parole violations and states in part,
"[T]he court shall not terminate parole pursuant to this section."

3     Section 3000.08(l) provides in part, "Any person released to parole supervision
pursuant to subdivision (a) shall, . . . remain subject to subdivision (a) after having served
60 days under supervision pursuant to subdivision (a)."
                                               4
          "[Ruiz] is not eligible to be scored under the official Static-99R
          coding rules. More specifically, because it [sic] was ten years
          offense free in the community, thus making the Static-99R
          assessment score invalid."

       Ruiz's Static-99R scoring sheet thus inconsistently states that he is a high-risk sex

offender, and also that the assessment is "invalid." To clarify, a parole agent supervisor

testified that prior to 2016, if an offender remained offense free for 10 years, that person's

Static-99R score was considered "invalid." However, in 2016, CDCR received an

"update from the master trainer" that the 10-year rule was no longer applicable "so [that]

any future coding, although an offender may remain ten years offense free, that . . . score

would still remain valid."4 The supervisor testified that Ruiz's Static-99R score of four

was, therefore, correct because Ruiz was assessed in 2017. He further explained that the

statement about ineligibility in Ruiz's score sheet is for internal CDCR purposes only,

indicating that CDCR is "not to forward the Static-99[R] score and person's name and

information to Megan's Law for reporting."5

       After determining that it had jurisdiction to hear Ruiz's motion, the superior court

ruled that (1) CDCR "lawfully evaluated [Ruiz] using the Static-99R . . . ;" and

(2) CDCR alone had authority to score the Static-99R as part of its "regulatory . . .

oversight."

4       Ruiz was not free of criminal offenses for 10 years. The record does not explain
why his Static-99R scoring sheet would erroneously state that he was "ten years offense
free in the community . . . ."

5      The parties also stipulated to the admission of a defense expert's report on Ruiz's
sexual recidivism. Because Ruiz's contention that he should have been placed on PRCS
is time-barred, we do not further consider the expert's report.
                                              5
        Additionally, the superior court ruled that the "plain language" of section

3000.08(l) "indicates that the parolee has 60 days to appeal his parole determination," and

Ruiz "has far exceeded the 60-day period . . . ." The court noted that "[i]f an error is

made in the placement of an offender on PRCS versus parole . . . there is the practical

necessity of timeliness to challenge such a determination." Elaborating, the court stated:

            "There appears to be practical reasons for not transferring
            jurisdiction of a person on parole to PRCS after an extended period
            of time on parole . . . . [T]he parole agency has supervised the
            offender for an extended period of time and knows the risks and
            needs of the offender, the habits and lifestyle of the offender, the red
            flags, et cetera, and it provides the offender him- or herself
            consistency in the ability to predict what is and is not acceptable and
            know expectations in terms of supervision, among other things."

        Accordingly, the court determined that Ruiz's claim was time-barred and

"waived."

                                        DISCUSSION

         I. THE COURT CORRECTLY DENIED RUIZ'S MOTION TO DISMISS
                    BECAUSE HIS CLAIM IS TIME-BARRED

        A. Relevant Law

        Section 3000.08, subdivision (a) provides in part that a high-risk sex offender who

is released from prison shall be subject to parole supervision. Subdivision (b) of this

statute provides that certain other offenders released from prison are to be placed on

PRCS.

        Section 3000.08(l) provides:

            "Any person released to parole supervision pursuant to subdivision
            (a) shall, regardless of any subsequent determination that the person
            should have been released pursuant to subdivision (b), remain

                                               6
           subject to subdivision (a) after having served 60 days under
           supervision pursuant to subdivision (a)."

       Under this statute, a person released on parole must so remain, even if he or she

should have been released to PRCS, if the person has already served 60 days under parole

supervision. (See People v. Johnson (2020) 45 Cal.App.5th 379, 403 (Johnson).)6

       B. Additional Facts—Ruiz Served Over 60 Days on Parole

       The parties stipulated that on July 10, 2017, CDCR released Ruiz from prison and

placed him under parole supervision. The parties also stipulated that Ruiz first asserted

his ineligibility for parole on March 22, 2019, and "[e]xcluding custody time and

[warrant time]," by then Ruiz had served 100 days on parole.

       C. Ruiz's Contentions on Timeliness Issues

       On appeal, Ruiz contends that the 60-day time limit in section 3000.08(l) does not

apply because he is "not directly appealing his parole classification or any terms or

conditions of parole," but instead is appealing his "eligibility to be scored under the

Static-99R and the validity of the score itself . . . ." To support this contention, Ruiz cites

People v. Toussain (2015) 240 Cal.App.4th 974, but only to point out that Toussain

declined to reach this issue. Ruiz does not analyze or explain how the text of section


6       Johnson, supra, 45 Cal.App.5th 379 holds that (1) in cases where CDCR admits
error in scoring an offender's Static-99, the superior court has authority "to consider the
issue of whether the defendant was improperly placed on parole supervision rather than
PRCS and, if appropriate, to order that supervision be transferred from parole to
PRCS . . ."; and (2) the 60-day period in section 3000.08(l) excludes time the offender
has spent in custody due to parole violations. (Johnson, at pp. 402 & fn. 16, 404–405.)
The opinion in Johnson was filed shortly before Ruiz's reply brief was due. We invited
the parties to file, and we have reviewed, supplemental briefs addressing Johnson's
impact on issues Ruiz raised in his opening brief.
                                               7
3000.08(l) states or even suggests that the time within which to challenge eligibility

issues, as distinct from challenging special conditions of parole, is not governed by

section 3000.08(l).

       Ruiz also asserts that he "did not have notice" of his Static-99R score until

February 2019 when his lawyer asked him to sign a release to obtain it. Ruiz contends

that he "could not have raised the issue any sooner than he did because he was unaware

of the error."

       Ruiz concedes that his parole agent discussed his right to appeal conditions of his

parole. However, Ruiz contends that the agent did not advise him of his right to contest

his placement on parole, failed to give Ruiz a copy of his Static-99R scoring sheet, and

never explained the process for appealing placement on parole. Ruiz contends that if the

court determines his claim to be time-barred, then the court "implicitly will be providing

persons in a situation similar to [Ruiz] no avenue for appeal."

       D. Ruiz's Motion to Dismiss is Time-Barred under Section 3000.08(l)

       Ruiz's first contention—that the 60-day rule in section 3000.08(l) applies only

when challenging conditions of parole—and not to the distinct issue of parole

eligibility—is forfeited. Ruiz cites no legal authority and makes no argument based on

the statute's text to support such an interpretation. (People v. Halim (2017) 14

Cal.App.5th 632, 644, fn. 8 [" '[i]ssues do not have a life of their own: if they are not

raised or supported by argument or citation to authority, we consider the issues

waived' "].)



                                              8
         Moreover, even if not forfeited, we would reject the argument. "Our first and

most important responsibility in interpreting statutes is to consider the words employed;

in the absence of ambiguity or conflict, the words employed by the Legislature

control . . . ." (People v. Jacobs (2000) 78 Cal.App.4th 1444, 1450.)

         Section 3000.08(l) provides that "after having served 60 days under [parole]

supervision," (1) "[a]ny person"; (2) "released to parole supervision pursuant to

subdivision (a)"; (3) "shall"; (4) remain on parole; (5) "regardless of any subsequent

determination that the person should have been released" under PRCS. These

unambiguous terms are both mandatory and broadly inclusive.

         Section 3000.08(l) is mandatory because it provides that the person "shall" remain

on parole supervision. (People v. Standish (2006) 38 Cal.4th 858, 869 ["Ordinarily, the

term 'shall' is interpreted as mandatory and not permissive"].) The 60-day mandatory

time limit is also broadly inclusive. This time limit applies to all challenges to parole

supervision because the Legislature provided that the person shall remain on parole

supervision "regardless" of "any" later determination that the person should have been

released under PRCS. (See Lopez v. Sony Electronics, Inc. (2018) 5 Cal.5th 627, 635

[" 'Any' is a term of broad inclusion, meaning 'without limit and no matter what kind' "].)

         Thus, regardless of whether Ruiz challenges the special conditions of parole, or his

eligibility for parole—under the plain language in section 3000.08(l) he must remain on

parole because he has served more than 60 days on parole supervision prior to raising his

claim.



                                              9
       In a related argument, Ruiz also contends that the 60-day time limit should not

apply because he "did not have notice" of his Static-99R scoring sheet until February

2019 when his lawyer asked him to sign a release to obtain it. He contends that he "could

not have raised the issue any sooner than he did because he was unaware of the error."

       The unstated premise in Ruiz's argument is that the 60-day period in section

3000.08(l) is not triggered until a parolee has actual knowledge of grounds indicating that

parole supervision is inappropriate. However, Ruiz cites no case, nor does Ruiz cite any

language in section 3000.08(l) to support such an interpretation. We decline to read into

section 3000.08(l) an actual knowledge requirement that is not supported by the statute's

text or any other cited authority. (See People v. Leal (2004) 33 Cal.4th 999, 1008 [" ' "In

the construction of a statute . . . the office of the judge is simply to ascertain and declare

what is in terms or in substance contained therein, not to insert what has been

omitted" ' "].)

       Moreover, in July 2017, Ruiz's parole agent informed Ruiz of his right to

administratively appeal his parole supervision. Although the agent did not provide Ruiz

with the Static-99R scoring sheet, CDCR makes the scoring sheet available upon the

parolee's written authorization for its release. Thus, Ruiz's Static-99R scoring sheet was

available for his asking at any time.

       Because the superior court correctly determined that Ruiz's request to terminate

parole is time-barred under section 3000.08(l), it is unnecessary to consider whether the

superior court had authority under Johnson, supra, 45 Cal.App.5th 379 to order his

supervision transferred to PRCS.

                                              10
                               DISPOSITION

      The order is affirmed.



                                             AARON, J.

WE CONCUR:

BENKE, Acting P. J.

GUERRERO, J.




                                   11